El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El único motivo alegado para esta apelación es que la corte inferior cometió error al declarar sin lugar la demanda por no aducir hechos determinantes de causa de acción.
La demanda que motiva esta apelación fué interpuesta por Congress Cigar Co. en 1929 contra Lorenzo Cabrera López y contra Tito Augusto Cabrera con el fin de que se declaren nulos ciertos actos y contratos y para ello alega que en 1926 prestó cierta cantidad de dinero a Lorenzo Cabrera López para refacción agrícola de una finca rústica de sesenta cuer-das de terreno cuya descripción hace, que manifestó ser de su propiedad: que al año siguiente lo demandó para cobro *184de ese préstamo y le embargó dicha finca pero el embargo no pudo ser anotado en el registro de la propiedad por estar la finca inscrita a nombre de otra persona: qne en 1924 se otorgó escritura pública en la qne Tito A. Cabrera aparece comprando esa finca a los qne fueron dueños de ella y tam-bién compró nna porción de la misma qne había sido segre-gada: qne en 1925 promovió información judicial para obte-ner título de dominio de dicha finca, el qne fné declarado a su favor: qne antes de 1924 Lorenzo Cabrera López era dueño de esa finca y signe siéndolo' en la actualidad, y qne tanto el expediente de dominio como esos contratos son nulos e inexis-tentes por carecer de cansa y ser el resultado de nna confa-bulación para perjudicar al demandante.
Cuando tuvieron lugar los actos y contratos cuya decla-ración de nulidad se interesa por el apelante, éste no tenía acreencia alguna contra Lorenzo Cabrera López ni intervino en dichos actos y contratos por lo que cualquier vicio que pue-dan tener, incluso, la carencia de causa para ellos, en nada pueden afectar a la apelante, ni pudieron ser otorgados para defraudar a una persona que entonces no era acreedora de Lorenzo Cabrera López. Por esto la demanda no aduce causa de acción en favor de la apelante y debe ser confirmada la sentencia que deolaró sin lugar la demanda.
El Juez Asociado Señor Córdova Lávila no intervino.